Exhibit 23 Consent of Independent Registered Public Accounting Firm To the Board of Directors General Electric Capital Corporation: We consent to the incorporation by reference in the registration statements (Nos. 333-59977, 33-43420, 333-22265, 333-118974, 333-132807, and 333-135813) on Form S-3 of General Electric Capital Corporation and in Registration Statement (No. 33-39596) on Form S-3 jointly filed by General Electric Capital Corporation and General Electric Company, of our report dated February 20, 2008, except as to notes 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 13, 15, 16, 17, 18, 19, 20, 21, 22 and 23, which are as of October 1, 2008 relating to: (i) the statement of financial position of General Electric Capital Corporation and consolidated affiliates as of December 31, 2007 and 2006, (ii) the related statements of earnings, changes in shareowner’s equity and cash flows for each of the years in the three-year period ended December 31, 2007, (iii) the related financial statement schedule, and (iv) the effectiveness of internal control over financial reporting as of December 31, 2007, which report appears in the current report on Form 8-K of
